Case 4:21-cv-02178-YGR Document 26-1 Filed 07/14/21 Page 1 of 3




                EXHIBIT 1
                 Case 4:21-cv-02178-YGR Document 26-1 Filed 07/14/21 Page 2 of 3




From:                              Nicole Sheth
Sent:                              Wednesday, July 14, 2021 10:45 AM
To:                                'Adam S Gruen'
Cc:                                Stephanie Ponek
Subject:                           RE: Metro vs Travelers - Joint CMC


Counsel,

We disagree with your characterization. It has been our intention to file a joint statement in this matter, but you have
displayed a constant unwillingness to cooperate with us, even from the beginning when we attempted to confer over
the phone regarding the meritless allegations in your complaint, including the RICO claim.

Your timeline of events is inaccurate. You sent us a case management statement in pdf format that incorporated our
purported positions on the case without even conferring with us beforehand and then advised on July 12, 2021 for the
first time that you would not be available the next 2 days. We requested a Word version of the joint report that same
day so that we could incorporate our changes into the document, and also inquired regarding your availability to confer.
After our phone call, you sent us a revised version of the Case Management Statement at 9:25 p.m., again in a pdf
format that we were unable to edit. You revised your allegations in the statement and it did not accurately reflect
Defendant’s position. Because you have refused to send us a pdf version of the statement and inaccurately depicted
Defendant’s position, the next morning, we sent you a Word version that was redlined to reflect the changes (including
deletions and insertions) that we want incorporated into the pdf document that you sent over to us the night before.

You then responded last night and wrongly accused us of changing the text of your client’s position despite the fact that
you have maintained exclusive control over the editable version of the joint Case Management Statement the entire
time and have refused to provide it to us and now refuse to incorporate our requested edits, which we provided by way
of separate document showing our requested changes in redline. This is completely inappropriate. We responded to
your email the same night and also re‐sent you the same redline version of the document that we had sent over to you
in the morning but in pdf format. We remain willing to cooperate with you regarding the statement, and are also able to
file it with the Court provided that you give us the editable version so that we can incorporate our edits. You are making
this process unnecessarily difficult, and the Court will not take kindly to your lack of cooperation.

Regards,
Nicole Sheth

‐‐‐‐‐Original Message‐‐‐‐‐
From: Adam S Gruen [mailto:adamsgruen@aol.com]
Sent: Wednesday, July 14, 2021 7:31 AM
To: Nicole Sheth
Cc: Stephanie Ponek
Subject: Re: Metro vs Travelers ‐ Joint CMC

Counsel

I have only seen briefly this morning your late night email from yesterday including proposed changes to the Joint CMC. I
have an 8:30 CMC and a 10:00 am deposition to last all day. You waited an entire week before submitting any written
proposed changes or additions to the draft CMC I sent you last Wednesday, July 7 ‐ an entire week before it was due.
That delay and failure to even acknowledge receipt of the draft CMC four court days after I sent is a violation of
established professional courtesy rules in this District. That you waited until the day you knew I was at UCSF all day for

                                                             1
                 Case 4:21-cv-02178-YGR Document 26-1 Filed 07/14/21 Page 3 of 3
medical tests and exams to send draft comments ‐ for the first time ‐ also violates the rules regarding respect of genuine
scheduling issues. No continuance was required; simple compliance on your part was, however.

I will review your proposed changes in the red‐line copy you sent me just before midnight last evening over the
deposition lunch break and respond before filing a Separate CMC Statement.

In the meantime, counsel, please review the Local Guidelines so you can truthfully confirm in the CMC Statement,
consistent with Rule 11, that you have read them and will abide by them.

Sincerely

Adam Gruen




                                                            2
